Citation Nr: 1428725	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to shell fragment wound residuals.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to shell fragment wound residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


REMAND

The Veteran served on active duty from December 1968 to November 1970.  He received the Combat Infantry Badge and was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In October 2013, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  A transcript has been associated with the Veteran's claims file.

At the October 2013 Board hearing the Veteran testified that a private physician, Dr. Sanchez, from Spartanburg treated him for pertinent disability.  The Veteran seeks service connection for bilateral hip and knee disabilities.  The RO adjudicated the Veteran's claims on a direct basis, to include a VA examination held in August 2012.  However, his claims were not developed under a theory of entitlement on a secondary basis.  At his October 2013 hearing before the undersigned, the Veteran testified that his service connected shell fragment wound residuals have caused changes to his gait that resulted in his hip and knee disabilities.  Accordingly, remand is necessary for an examination as to secondary service connection.  

Therefore, the case is REMANDED for the following action:

1. After obtaining any necessary information and authorization from the Veteran, request his complete treatment folder from Dr. Sanchez in Spartanburg.  Any records obtained should be associated with the record.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hip and knee disability, to include as secondary to his various service-connected shell fragment wound residuals.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.  For each hip and knee disability found, the examiner should indicate whether it is at least as likely as not (i.e., a 50 percent or higher degree of probability) that it was caused or aggravated by the Veteran's service-connected disabilities?

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disability by the service-connected disability.  

In responding to each of the above, the examiner must provide a complete rationale for any opinion offered.  All evidence of record should be considered, including service records as well as VA and private medical evidence.  The Veteran's lay statements as to how his shell fragment wound residuals have altered his gait should be considered along with the other evidence.  If the examiner chooses to reject the Veteran's statements, he/she should explain why.  If any requested opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

3.  Thereafter, readjudicate the Veteran's claims in light of all evidence of record.  The RO should address all theories of entitlement advanced by the Veteran and his representative.  If the claim remains denied, the Veteran and her representative should be issued a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

